An appeal is not authorized from a judgment of the court on demurrer, in a quo warranto proceeding, in advance of a final judgment of the court disposing of the case. Section 2843, Code 1907, only authorized an appeal from the order of the judge of the court on the preliminary consideration of the petition (State ex rel. Crow v. Crook, Judge, 123 Ala. 657, 27 So. 334), while section 5470 provides for appeals from the final judgment of the court disposing of the case.
The judgment here merely sustains the demurrer to the complaint, and this court is without jurisdiction to review that order on this appeal.
A judgment will be entered, dismissing the appeal.
Appeal dismissed.